 1   WO
 2
 3
 4
 5                      IN THE UNITED STATES DISTRICT COURT
 6                               FOR THE DISTRICT OF ARIZONA
 7
 8   Andrea B Twitchell,                              No. CV-16-00493-TUC-DCB
 9                  Plaintiff,                        ORDER
10   v.
11   Allied Pilots Association,
12                  Defendant.
13
14         The Court finding good cause to refer this matter to a settlement conference,
15         IT IS ORDERED that this matter is set for a SETTLEMENT CONFERENCE
16   before the Honorable Bruce G. Macdonald on Tuesday, March 12, 2019, at 9:30 am.
17         IT IS FURTHER ORDERED that the parties shall personally attend the
18   settlement conference or have a representative, having settlement authority present for
19   purposes of the settlement conference.
20         IT IS FURTHER ORDERED that all further directives related to the settlement
21   conference shall be provided by the Magistrate Judge.
22         Dated this 5th day of February, 2019.
23
24
25
26
27
28
